Summit App. No. 17697. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On March 27, 1997, appellant filed a notice in this case that a motion to certify a conflict was pending in the court of appeals. Pursuant to S.Ct.Prac.R. IV(4)(A), consideration of the jurisdictional memorandum filed in this case was stayed until the court of appeals determined whether to certify a conflict. Whereas it appears that appellant has not filed an order certifying a conflict pursuant to S.Ct.Prac.R. IV(4)(C) or a notice that the court of appeals determined that a conflict does not exist pursuant to S.Ct.Prac.R. IV(4)(B),
IT IS ORDERED by the court, sua sponte, that appellant show cause within twenty days of the date of this order why this court should not proceed to consider the jurisdictional memorandum filed in this case.